Citation Nr: 0505968	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 10 percent for 
bilateral tinnitus, to include separate ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1956 to June 1964.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that awarded service connection and a 
10 percent rating for bilateral tinnitus and that denied a 
claim for a compensable rating for bilateral high frequency 
sensorineural hearing loss.  The veteran testified before the 
Board in a hearing held at the RO in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

I.  Bilateral hearing loss

Additional evidentiary development is needed prior to 
appellate disposition of the claim.  Although the Board 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.


The latest treatment records in the claims file are dated in 
July 2002.  The veteran testified in November 2003 that he 
has received additional treatment at the VA medical center in 
Boston, Massachusetts since that time.  VA records are 
considered part of the record on appeal as they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  On remand, the RO should obtain all 
relevant VA records regarding the veteran's hearing loss 
since July 2002 that have not yet been associated with the 
claims folder.

Further, it appears additional VA records are outstanding.  
The date of the veteran's last audiology examination was in 
November 2002.  Only the first page of this record, however, 
is in the claims file.  The Board concludes that a request 
for the additional page or pages of the report must be made, 
as a determination for entitlement to a compensable rating 
cannot be made based upon an incomplete report of 
examination.  The Board also notes that the veteran testified 
that he did not complete this examination.  If the 
examination was not completed, it is an inadequate basis upon 
which to determine entitlement to a compensable rating and a 
new exam must accordingly be ordered.  On remand, the RO 
should obtain a full copy of the November 2002 examination 
report.  The RO should also schedule the veteran for a new, 
thorough, and complete audiological examination. 

Although the veteran's representative was willing to waive 
certain due process requirements at the hearing, see 
transcript at pp. 1-2, since it is necessary to remand this 
claim for the reasons given above, the RO should also take 
this opportunity to ensure full and complete compliance with 
the enhanced duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  It cannot 
be said, in this case, that there has been sufficient 
compliance when the RO at no time sent a VCAA letter to the 
veteran notifying him of what was needed to substantiate this 
claim for an increased rating.  Rather, the VCAA letter sent 
in September 2002 concerned evidence needed to establish a 
service connection claim, not an increased rating claim. 



II.  Bilateral tinnitus

In a December 2002 rating decision, the RO granted the 
veteran's claim for service connection for tinnitus, with an 
evaluation of 10 percent disability.  In January 2003, the 
veteran filed a timely notice of disagreement (NOD), 
asserting that he was entitled to higher rating for bilateral 
tinnitus.  Procedure mandates that the RO issue a statement 
of the case (SOC) in response to an NOD.  See 38 C.F.R. 
§ 19.31 (West 2002).  Here, it appears that the RO construed 
the veteran's letter as a claim for an increased rating 
rather than as an NOD and accordingly did not issue an SOC in 
response.  The veteran's letter, however, is more 
appropriately characterized as an NOD.  See 38 C.F.R. 
§ 20.201 (2004).  

The United States Court of Appeals for Veterans Claims has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not yet issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This 
issue will therefore be remanded to the RO so that an SOC may 
be issued.  The issue of an increased rating for bilateral 
tinnitus will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.

Accordingly, this case will be REMANDED to the RO for the 
following actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
increased rating for hearing loss.  The 
notice must be specific to the claim on 
appeal.  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
this claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  The RO must obtain all of the 
veteran's medical records from the VA 
facility in Boston, Massachusetts from 
July 2002 to the present.  The RO must 
further obtain the complete results and 
report from the veteran's November 2002 
audiological examination.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  The RO should provide the veteran 
with an examination to determine the 
current severity of his bilateral 
sensorineural hearing loss.  

4.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claim for increased rating for 
bilateral hearing loss.  If its action 
remains adverse, the RO should provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

5.  The RO must provide the veteran 
and his representative with an SOC as 
to the claim for a rating higher than 
10 percent for bilateral tinnitus, to 
include entitlement to separate 
ratings for each ear, and allow an 
appropriate time for response thereto.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of an issue to the Board.  
If a timely substantive appeal is not 
filed, a claim should not be certified 
to the Board.  If a timely substantive 
appeal is perfected, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




